Prospectus supplement June 1, 2012 Putnam VT Global Utilities Fund Prospectuses dated April 30, 2012 The sub-section Your fund's management in the section Fund summary or Fund summaries is deleted in its entirety and replaced with the following disclosure: Your fund’s management Investment advisor Putnam Investment Management, LLC Portfolio manager Sheba Alexander, Analyst, portfolio manager of the fund since 2012 The table containing biographical information of the portfolio managers of Putnam VT Global Utilities in the sub-section Portfolio managers in the section Who oversees and manages the funds? or Who oversees and manages the fund? is deleted in its entirety and replaced with the following disclosure: Portfolio manager Joined fund Employer Positions over past five years Sheba Alexander 2012 Putnam Management Analyst 2001 – Present HV-6493 276662 8/12
